Citation Nr: 9926808	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran has submitted no competent medical evidence that 
his current back disorder is related to his period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a back disorder.  The veteran is 
claiming that his back disorder was incurred in or aggravated 
during service.  A veteran who submits a claim for benefits 
to the VA shall have the burden of offering sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to his claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 
1997).  In order to well ground his claim, the veteran must 
produce medical evidence of a current disability; lay or 
medical evidence, whichever is appropriate, of an in-service 
disease or injury; and medical evidence of a nexus between 
the disease or injury and the current disability.  Epps, 126 
F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1998), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent medical evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
his entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1132; 38 C.F.R. § 3.304(b).  In this case, the veteran's 
service medical records demonstrate that he was not diagnosed 
with a back disorder when he was inducted into active 
service.  Thus, the Board will presume that he did not have a 
back disorder prior to his active service, unless the record 
demonstrates clear and unmistakable evidence to the contrary.  
Here, the veteran reported during a July 1966 medical 
evaluation that he did have "some sort of back injury in the 
past."  The veteran's June 1968 separation examination 
report reflects that the veteran related to the examining 
physician that he had back pain prior to service.  Although 
the veteran reported on these occasions that he had a back 
injury in the past and back pain prior to service, the Board 
finds that these reports do not constitute clear and 
unmistakable evidence of a preexisting back disorder.  See 
Crowe v. Brown, 7 Vet.App. 238, 248 (1994).

Service medical records reflect that the veteran was treated 
for back complaints on multiple occasions during active 
service between 1964 and 1968.  In 1964 and 1965, he was seen 
for back strains.  In July 1966, he reported "vague non-
specific low back pain of sore-aching char[acter].  No sharp 
or radiating pain."  He also reported a past history of low 
back pain.  In April 1966, he was seen again for back pain.  
In April 1968, he reported a backache and a long history of 
low back pain.  

Following discharge, the veteran began receiving additional 
treatment for persistent low back in 1986.  The veteran was 
diagnosed as suffering from degenerative disc disease of the 
lumbar and cervical spine and chronic lumbosacral strain 
during December 1994 and February 1995 examinations performed 
by Gary P. Dickinson, M.D., and January 1995, November 1997 
and July 1998 VA examinations.

The veteran has not submitted medical evidence linking his 
back disorder to the documented in-service back complaints.  
He also has not submitted medical evidence establishing that 
he had a chronic back disorder in service, or linking his 
current back disorder to continuity of back symptomatology 
shown after discharge.  None of the physicians who evaluated 
the veteran's back has offered an opinion as to the etiology 
of the veteran's back disorder.  Moreover, the Board notes 
that the record contains evidence that the veteran suffered 
an intervening back injury since his separation from service, 
in January 1994.  Dr. Dickinson indicated in his February 
1995 letter that the veteran was involved in a post-service 
motor vehicle accident and that he had sustained permanent 
disability to the cervical, dorsal, and lumbar spines as a 
result of that accident.  As the veteran is a layperson with 
no medical training or expertise, his contentions by 
themselves do not constitute competent medical evidence of a 
nexus between a current back disorder and his period of 
active service.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to his claim.  Epps, 126 
F.3d at 1467-68.  The Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no 
additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) to notify the veteran of evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  However, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

